
	
		II
		110th CONGRESS
		2d Session
		S. 3272
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2008
			Mr. Specter (for himself
			 and Mr. Harkin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To make emergency supplemental appropriations for the
		  National Institutes of Health for the fiscal year ending September 30, 2008,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the NIH Emergency Supplemental
			 Appropriations Act of 2008.
		2.Supplemental
			 appropriationsThat the
			 following sums are appropriated, out of any money in the Treasury not otherwise
			 appropriated for the fiscal year ending September 30, 2008, and for other
			 purposes, namely:
			(1)For an additional amount for the
			 Office of the Director, National Institutes of Health,
			 $4,000,000,000 which shall be transferred to the Institutes and Centers of the
			 National Institutes of Health to be used to support additional scientific
			 research.
			(2)For an additional amount for the National
			 Cancer Institute, $1,200,000,000 to be used to support additional scientific
			 research.
			3.General
			 provisions
			(a)Availability of
			 fundsNo part of the
			 appropriation contained in this Act shall remain available for obligation
			 beyond the current fiscal year.
			(b)Emergency
			 designationAmounts in this
			 Act are designated as emergency requirements pursuant to section 402 of H. Con.
			 Res. 95 (109th Congress), and pursuant to section 501 of H. Con. Res. 376
			 (109th Congress) as made applicable to the House of Representatives by section
			 511(a)(4) of H. Res. 6 (110th Congress).
			
